Title: Notes for Account with John Barnes, [after 12 August 1795]
From: Jefferson, Thomas
To: 



[after 12. Aug. 1795]



  

 Note of Mr. Barnes’s Dr. & Cr.

Dr.
Cr.


1795






Apr. 14.
Nett proceeds of
  2800
}
  6. pr. Cents
  





1093.89


  



  int. to Apr. 1.
   390.62

 4132.22




 By Pollard’s draughts


 3600.



   Nett proceeds
  2356.01
  
three pr. Cents
  }
 2854.30




  
2150.
  
  deferred

  


20.
By W. C. Carter
  
300

  




do.
  
600
  




22.
W. C. Nicholas
  
2000
  

 2900.


23.
Mussi
   89.09






Muir & Hyde
  130.


  219.09


June  3.
 Nett proceeds 7504.42 deferred.
  
 5379.53



3.
W. C. Carter
  
600
  




5.
do.
  
600
  




6.
7.8.9.10.11. six of 100. each
600
  

 1800


June  3.
Pollard


   36.



Bringhurst
  46.74






Muir & Hyde
  59.37


  106.11


14.
Lownes


  240.67


24.
Pollard


 1272.50


July.  1
interest to this day
  
  314.55



July 11.
Wardlow


   40.


16.
Crosby


   20.83


Aug  3.
W. C. Carter


  524.83


12.
Pollard


 1090.75



tea & glass


   32.





12680.60
11882.78


